DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed July 23, 2021, new claim 25 has been added. Claims 1-25 are pending.
In view of the amendment and argument filed July 23, 2021, the objection of claims 1, 11, 13-16 has been withdrawn. The rejection of claims 2, 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/771,304 (US 2021/0087358 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of claims 1-25 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. Applicant requests that this provisional rejection be held in abeyance until the claims are otherwise considered to be in condition for allowance. Therefore, the instant ODP rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nilsson et al. (US 2013/0087362 A1) for the reasons adequately set forth from paragraph 13 of the non-final rejection of April 23, 2021.  Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nilsson et al. (US 2013/0087362 A1).

    PNG
    media_image1.png
    248
    815
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    106
    822
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    638
    627
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    768
    636
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    585
    631
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    705
    629
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    790
    630
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    672
    650
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    599
    626
    media_image9.png
    Greyscale

Regarding claim 25, Nilsson et al. (page 8-9, 0103) disclose preferably the second polyolefin (b) to contain a total amount of vinyl groups higher than 0.05/1000 carbon atoms and most preferably of more than 0.30/1000 carbon atoms and lower than 4.0/1000 carbon atoms (0.3 to 4.0), which fully encompasses the range of “0.90 < P < 1.5”” of applicant’s claim 25.

    PNG
    media_image10.png
    172
    451
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    59
    461
    media_image11.png
    Greyscale



Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. Applicant argue the claims are allowable because Nilsson et al. (page 3, 0038) discuss the amount of peroxide, stating that the amount of peroxide is preferably up to 110 mmol -O-O-/kg of polymer composition, preferably from 10.0 to 30.0 mmol -O-O-/kg polymer composition. Further, applicant indicates that Nilsson et al. (page 4, 0040) state that 35 mmol -O-O-/kg polymer composition corresponds to 0.95 wt% of dicumyl peroxide and approximately 22 mmol -O-O-/kg polymer composition corresponds to 0.60 wt% of dicumyl peroxide. However, applicant must recognize that the teaching of Nilsson et al. is not limited to paragraphs [0038] and/or [0040]. Any teaching within the disclosure of Nilsson et al. are applicable, particularly Nilsson et al. (page 18, claim 13) explicitly claim an amount of up to 110 mmol of -O-O-/kg polymer composition, which encompasses “Z < 0.60” of claim 1 being claimed as an inventive boundary.

    PNG
    media_image12.png
    184
    453
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    145
    455
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    83
    472
    media_image14.png
    Greyscale



Applicant also argue that Nilsson et al. (page 8-9, 0103) contain a very broad disclosure relating to the total amount of vinyl groups, stating that preferably the second polyolefin (b) contains a total amount of vinyl groups higher than 0.05/1000 carbon atoms and most preferably of more than 0.30/1000 carbon atoms and lower than 4.0/1000 carbon atoms, and is non-specific to the range of “B > 0.88” being claimed in applicant’s claim 1.

    PNG
    media_image10.png
    172
    451
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    59
    461
    media_image11.png
    Greyscale



However, applicant must recognize that Nilsson et al. (page 18, claim 11) explicitly claim “a total amount of carbon-carbon double bonds/1000 carbon atoms of more than 0.4/1000 carbon atoms”, which fully encompasses the range of “B > 0.88” of claim 1 being claimed as an inventive boundary. The range of “B > 0.88” of claim 1 is also broad.

    PNG
    media_image15.png
    139
    456
    media_image15.png
    Greyscale



In view of such specific teachings in the claim section of Nilsson et al., Nilsson et al. have adequately defined the scope (or the metes and bounds) of their claimed invention. Therefore, the examiner has a reasonable basis to maintain the rejection of claims 1-25 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nilsson et al. (US 2013/0087362 A1).
Regarding the argued “unexpected results” of the performance of the claimed polymer compositions, applicant must recognize that the use of unexpected results is not effective for overcoming a rejection under the 102(a)(1) portion of 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nilsson et al. (US 2013/0087362 A1).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
July 27, 2021